*71OPINION OF THE COURT
Per Curiam.
On January 18, 2005, the respondent appeared before the Honorable William C. Donnino, in the Supreme Court, Nassau County, and entered a plea of guilty to one count of grand larceny in the second degree, a class C felony (Penal Law § 155.40 [1]).
Judiciary Law § 90 (4) mandates that an attorney’s name be stricken from the roll of attorneys upon his or her conviction of a New York State felony. Accordingly, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
Florio, J.P., H. Miller, Schmidt, Adams and Crane, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Kathleen K. Trum, admitted as Kathleen Kauth Trum, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Kathleen K. Trum, admitted as Kathleen Kauth Trum, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Kathleen K. Trum, admitted as Kathleen Kauth Trum, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Kathleen K. Trum, admitted as Kathleen Kauth Trum, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).